EXHIBIT 10.6

 

AGREEMENT

 

AGREEMENT (the “Agreement”), dated as of March 12, 2002, by and between TMP
Worldwide Inc., a Delaware corporation (the “Company”), and Margaretta Noonan
(“Executive”).

 

WHEREAS, the Company and Executive wish to confirm their understanding and
agreement with respect to Executive’s employment with the Company and/or its
Affiliates (as defined in Section 5 below) and certain other matters.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Employment. Subject to Sections 2, 3 and 4 below, the Company agrees to
employ Executive and Executive agrees to accept employment with the Company
and/or its Affiliates, with Executive’s compensation and benefits to be mutually
agreed to from time to time.

 

2. Termination by the Company. The Company has the right to terminate
Executive’s employment, by notice to Executive in writing at any time, (i) for
“Cause” or (ii) without Cause for any or no reason, subject to the provisions of
Section 4 below. Any such termination shall be effective upon the date specified
in such notice. As used in this Agreement, “Cause” shall mean the occurrence of
any one or more of the following events: (i) Executive’s willful failure or
gross negligence in performance of Executive’s duties or compliance with the
reasonable directions of Executive’s supervisor (the “Supervisor”) that remains
unremedied for a period of fifteen (15) days after the Supervisor has given
Executive written notice specifying in reasonable detail Executive’s failure to
perform such duties or comply with such directions; (ii) Executive’s failure to
comply with a material employment policy of the Company or an applicable
Affiliate that remains unremedied for a period of fifteen (15) days after the
Supervisor has given written notice to Executive specifying in reasonable detail
Executive’s failure to comply; (iii) Executive’s breach of any material
obligation to the Company or any of its or Affiliates (whether under written
agreement or otherwise) that remains unremedied for a period of fifteen (15)
days after the Supervisor has given Executive written notice specifying in
reasonable details Executive’s breach; or (iv) Executive’s commission of (a) a
felony, (b) criminal dishonesty, (c) any crime involving moral turpitude or (d)
fraud.

 

3. Termination by Executive. Executive has the right to terminate Executive’s
employment by sixty (60) days prior written notice to the Company for any or no
reason (a ”Voluntary Termination”). Notwithstanding anything to the contrary
contained herein, the Company may accelerate the effective date of a Voluntary
Termination to any date including, but not limited to, the date on which notice
is received by the Company. Following a notice of Voluntary Termination,
Executive agrees to fulfill Executive’s duties hereunder and shall cooperate
fully in completion and turnover of all matters involving Executive until such
termination becomes effective, unless otherwise consented to by the Company.



--------------------------------------------------------------------------------

4. Compensation After Termination.

 

(a) If Executive’s employment is terminated (i) by the Company for Cause or (ii)
by Executive pursuant to a Voluntary Termination (except in the event the
Voluntary Termination occurs on or within 12 months after a Change in Control
(defined below)), then the Company shall have no further obligations hereunder
or otherwise with respect to Executive’s employment from and after the
applicable termination or expiration date (except payment of Executive’s salary
and provision of benefits, in each case which have accrued through the date of
termination or expiration).

 

(b) If Executive’s employment is terminated by the Company without Cause, or by
Executive on or within 12 months after a Change in Control, then, as Executive’s
sole and exclusive remedy Executive shall be entitled to receive (i) as
severance pay an amount equal to Executive’s then current base salary for a
period of one (1) year, payable in regular installments in accordance with the
Company’s general payroll practices for salaried employees, and (ii) through the
date which is 3 months after last day of employment to make available to
Executive medical and dental benefits on the same terms and conditions as would
have been made available to Executive had Executive remained employed by the
Company or one of its Affiliates during such period, it being understood that
Executive will not be able to make any changes in coverage during this period
except for changes in beneficiaries and modifications resulting from changes in
life status events which are effected by Executive pursuant to the terms and
conditions of the applicable benefit program, and (iii) between the date which
is 3 months after the last day of employment and the first anniversary of the
last day of employment, to the extent Executive chooses to continue Employee’s
coverage under the Company’s medical and dental plans pursuant to the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company agrees to
pay the applicable premiums; with all of the foregoing being subject, however,
to (A) the execution and delivery by Executive of the Company’s then current
form of separation agreement and general release applicable to similarly
situated employees, the current form of which is attached as Exhibit A hereto,
and (B) the expiration of any rescission period provided thereby (without the
rescission having been exercised). In the event Executive’s employment is
terminated by the Company without Cause, or by Executive on or within 12 months
after a Change in Control, then the Company shall have no further obligations
hereunder or otherwise with respect to Executive’s employment from and after the
termination date except and only to the extent set forth in the immediately
preceding sentence.

 

(c) For purposes hereof, the term “Change in Control” shall be deemed to occur
if (1) there shall be consummated (A) any consolidation, merger or
reorganization involving the Company, unless such consolidation, merger or
reorganization is a “Non-Control Transaction” (as defined below) or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or (2) the stockholders of the Company shall approve any plan or
proposal for liquidation or dissolution of the Company, or (3) any person (as
such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of more than 50% of
the combined voting power of the Company’s then outstanding voting securities
other than (a) a person who owns or owned shares of Class B Common Stock of the
Company, (b) pursuant to a plan or arrangement entered into by such person and
the Company,

 

2



--------------------------------------------------------------------------------

or (c) pursuant to receipt of such shares from a stockholder of the Company
pursuant to such stockholder’s will or the laws of descent and distribution. A
“Non-Control Transaction” shall mean a consolidation, merger or reorganization
of the Company where (1) the stockholders of the Company immediately before such
consolidation, merger or reorganization own, directly or indirectly, at least a
majority of the combined voting power of the outstanding voting securities of
the corporation resulting from such consolidation, merger or reorganization (the
“Surviving Corporation”), (2) the individuals who were members of the Board of
the Company immediately prior to the execution of the agreement providing for
such consolidation, merger or reorganization constitute at least 50% of the
members of the Board of Directors of the Surviving Corporation, or a corporation
directly or indirectly beneficially owning a majority of the voting securities
of the Surviving Corporation and (3) no person (other than (a) the Company, (b)
any subsidiary of the Company, (c) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary, or (d) any person who, immediately prior to such consolidation,
merger or reorganization, beneficially owned more than 50% of the combined
voting power of the Company’s then outstanding voting securities) beneficially
owns more than 50% of the combined voting power of the Surviving Corporation’s
then outstanding voting securities.

 

(d) Notwithstanding anything in this Section 4 to the contrary, Executive shall
in no event be entitled to any payment that would cause any portion of the
amount received by Executive to constitute an “excess parachute payment” as
defined under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”). In furtherance of the provisions of this Section, the following
provisions shall apply:

 

(1) Anything in this Agreement to the contrary notwithstanding, in the event
that any payment to or for the benefit of Executive (collectively, a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of amounts payable or
distributable to or for the benefit of Executive pursuant to this Agreement
shall be reduced to the Reduced Amount (as defined below). Any such reduction
shall be accomplished by reducing cash payments constituting part of the
payments or other consideration to which Executive has become entitled
(collectively, such cash payments and other consideration (calculated in
accordance with Section 280G of the Code and any regulations promulgated
thereunder) are referred to as the “Severance Amount”).

 

(2) The “Reduced Amount” shall be the amount, expressed in present value, which
maximizes the aggregate present value of the Severance Amount without causing
any Payment to be nondeductible by the Company because of Section 280G of the
Code. For purposes of this clause (2), present value shall be determined in
accordance with Section 280(d)(4) of the Code.

 

(3) All determinations required to be made under this Section 4(d) shall be made
by the Company’s independent public accountants (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and Executive. Any
such determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

(4) It is possible that as a result of the uncertainty in the application of
Section 280G of the Code at the time of the initial determination by the
Accounting Firm, a

 

3



--------------------------------------------------------------------------------

portion of the Severance Amount will have been made by the Company which should
not have been made (“Overpayment”) or that an amount in addition to the
Severance Payment which will not have been made could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder.

 

(x) Overpayment. In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of Executive shall be treated for all purposes as
a loan ab initio (from the beginning) to Executive which Executive shall repay
to the Company together with interest at the applicable federal rate provided
for in Section 1274(d) of the Code.

 

(y) Underpayment. If precedent or other substantial authority indicates that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive together with interest at the
applicable federal rate provided for in Section 1274(d) of the Code.

 

5. General Release. In consideration of the Company entering into this Agreement
and as a material inducement to the Company to enter into this Agreement,
Executive, on behalf of Executive, Executive’s heirs, estate, executors,
administrators, successors and assigns, does hereby irrevocably and
unconditionally release, acquit and forever discharge each of the Releasees (as
defined below) from any and all actions, causes of action, suits, debts,
administrative or agency charges, dues, sums of money, claims, complaints,
liabilities, obligations, agreements, promises, damages, demands, judgments,
costs, losses, expenses and legal fees and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected, which Executive or Executive’s
heirs, estate, executors, administrators, successors and assigns ever had, now
have or hereafter can, shall or may have against each or any of the Releasees by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the date of this Agreement, including but not limited to all rights and
claims under federal, state or local laws, regulations or requirements, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act, the Family and Medical Leave Act, any and all laws,
regulations and requirements of the State of New York, and all rights and claims
relating to defamation, discrimination (on the basis of sex, race, color,
national origin, religion, age, disability or otherwise), workers’ compensation,
fraud, misrepresentation, breach of contract, intentional or negligent
infliction of emotional distress, breach of any covenant of good faith and fair
dealing, negligence, wrongful termination, wrongful employment practices or
other claims relating to Executive’s employment with, or separation of
employment from, the Company, any and all rights and claims under any and all
employment agreements, arrangements or offer letters (including but not limited
to the letter dated May 18, 1998 to Employee from Karen L. MacPherson (the
“Offer Letter”)), any and all rights to options or other equity interests in the
Company or any of its Affiliates (except to the extent otherwise provided in
this Section 5) or any other claims arising under any federal, state or local
law, statute, regulation or case law.

 

4



--------------------------------------------------------------------------------

As used in this Agreement, the term “Releasees” is a collective reference to the
Company and TMP Interactive Inc. d/b/a Monster.com, and each of their respective
and present, former and future stockholders, subsidiaries, Affiliates,
successors, assigns and employee benefit plans, and each of their respective
directors, officers, employees, trustees, representatives, insurers and agents,
each in their official and individual capacities. As used in this Agreement, the
term “Affiliates” is a reference to all affiliates within the meaning of Rule
405 under the Securities Act of 1933, as amended. Notwithstanding anything in
this Section 5 to the contrary, nothing in this Section 5 shall be deemed to be
a release of (i) Executive’s vested rights, if any, under the Company’s 401(k)
plan, (ii) Executive’s rights under this Agreement and the option agreements
dated May 19, 1998, December 9, 1998, December 1, 1999, April 4, 2001 and
November 1, 2001, and (iii) Executive’s rights to shares of Company Common Stock
acquired upon exercise of the foregoing options or acquired in the open market.

 

6. Review Period; Rescission. Executive acknowledges that Executive has been
given a period of 21 days, not including the date of receipt, in which to
consider this Agreement. Once this Agreement is executed, Executive may rescind
this Agreement within 7 calendar days of signing. To be effective, any
rescission must be in writing and delivered to the Company at 622 Third Avenue,
New York, NY 10017, Attn: General Counsel, either by hand or by mail within the
7 days period. If sent by mail, the rescission must be (i) postmarked within the
7 day period; (ii) properly addressed to the Company; and (iii) sent by
certified mail, return receipt requested. After the 7 day rescission period has
passed, this Agreement shall be irrevocable.

 

7. Non-admission. Nothing in this Agreement is intended to be, nor will be
deemed to be, an admission by the Company that (i) it or any of its Affiliates
has violated any state or federal law, rule, regulation, principle of common law
or other obligation, or that (ii) it or any of its Affiliates has engaged in any
wrongdoing, or (iii) that Executive would be entitled to any of the
consideration described in provided herein in the absence of this Agreement.

 

8. Responsibilities et. al. It is understood that Executive’s reporting
structure, title and responsibilities with respect to the Company and/or its
Affiliates shall be determined by the Company in its sole and absolute
discretion and may be changed from time to time by the Company in its sole and
absolute discretion. It is understood and agreed that no such change in
Executive’s job title, reporting structure and/or responsibilities shall give
rise to or be deemed to constitute a termination without Cause or otherwise
entitle Executive to receive any compensation or benefits pursuant to Section
4(b) above, it being understood that the compensation and benefits described in
Section 4(b) are payable only in the narrow circumstances described in such
Section 4(b).

 

9. Entire Agreement. This Agreement sets forth the entire understanding of the
parties, and terminates, supersedes and preempts all prior oral or written
understandings and agreements with respect to Executive’s employment with the
Company and any of its subsidiaries or Affiliates, including but not limited to
the Offer Letter.

 

10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
New York without giving effect to provisions thereof regarding conflict of laws.

 

5



--------------------------------------------------------------------------------

11. Notices. Any notice, consent or other communication required to be sent or
given hereunder by any of the parties shall in every case be in writing and
shall be deemed properly served if (a) delivered personally, (b) delivered by
registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, (c) delivered by courier, or (d) delivered by
facsimile transmission, at the addresses and/or facsimile numbers as set forth
below or at such other addresses and/or facsimile numbers as may be furnished in
writing. All such notices and communications shall be deemed received upon the
actual delivery thereof in accordance with the foregoing, except in the case of
notice given by facsimile transmission, which shall be deemed received upon the
next business day following the date of transmission thereof by the sender and
issuance by the transmitting machine of a confirmation slip confirming that the
number of pages constituting the notice have been transmitted without error to
the addressee’s facsimile number. In the case of notices sent by facsimile
transmission, the sender shall within one business day also mail a copy of the
notice to the addressee’s address for notices, together with a copy of the
confirmation slip; however, such mailing shall in no way affect the time at
which the facsimile notice is deemed received.

 

(a) If to Executive:

 

Margareta Noonan

46 Beach Street

Bloomfield, NJ 07003

 

(b) If to the Company:

 

TMP Worldwide Inc.

622 Third Avenue, 39th Floor

New York, New York 10017

Attention: Andrew J. McKelvey

Telecopy: (917) 256-8511

 

with a copy to:

 

TMP Worldwide Inc.

622 Third Avenue, 39th Floor

New York, New York 10017

Attention: Myron Olesnyckyj, Esq.

Telecopy: (917) 256-8526

 

6



--------------------------------------------------------------------------------

12. VOLUNTARY AND KNOWING ACTION. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EXECUTIVE
FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY AND
UNDERSTANDS ALL OF ITS TERMS, AND IS SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND WITH THE FULL INTENT OF, AMONG OTHER THINGS, RELEASING THE
COMPANY AND CERTAIN OTHER PARTIES OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

 

TMP WORLDWIDE INC.

By:   /s/    

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

EXECUTIVE:

/s/    Margaretta Noonan

--------------------------------------------------------------------------------

Margaretta Noonan

 

7